Case 2:19-cv-00144-JLS-KK Document 29 Filed 05/21/20 Page 1 of 1 Page ID #:2466




  1
  2
  3
  4
  5
  6
                             UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    MARQUISE DAVIS,                              Case No. CV 19-144-JLS (KK)
 11                              Petitioner,
 12                         v.                      ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
 13    JOHNSON, Warden,                             UNITED STATES MAGISTRATE
                                                    JUDGE
 14                              Respondent.
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
 18   Habeas Corpus, the records on file, and the Report and Recommendation of the
 19   United States Magistrate Judge. No objections have been filed. The Court accepts
 20   the findings and recommendation of the Magistrate Judge.
 21         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
 22   Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice.
 23
 24
 25   Dated: May 21, 2020
                                               HONORABLE JOSEPHINE L. STATON
 26                                            United States District Judge
 27
 28
